DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
The applicant argues on page 6 of the remarks that all the applied references do not disclose “determine whether or not the inappropriate behavior and the exceptional behavior have actually occurred; and evaluate riding manners of a passenger associated with the inappropriate behavior and the exceptional behavior, according to a number of times the passenger is determined to have behaved inappropriately, and whether or not the passenger is determined to have behaved exceptionally”. The examiner respectfully disagrees as Reymann would disclose determine whether or not the inappropriate behavior and the exceptional behavior have actually occurred as seen in ¶[0005] the prior art uses an imaging sensor to determine if the passenger is behaving inappropriately. Reymann also teaches and evaluate riding manners of a passenger associated with the inappropriate behavior and the exceptional behavior, according to a number of times the passenger is determined to have behaved inappropriately, and whether or not the passenger is determined to have behaved exceptionally as Reymann discloses generating case files with types of behaviors and the number of times a passenger has behaved inappropriately in ¶[0053]. Thus the applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG-Pub (US 20190061619 A1) in view of Reiley et al. US PG-Pub(US 20190197325 A1) in view of Hummel et al. US PG-Pub (US 20170200321 A1).
Regarding Claim 1, Reymann teaches a riding manner evaluation apparatus for a vehicle under automatic driving control with an imaging device that captures a video of an interior compartment of the vehicle(¶[0005, the method may include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected.), the apparatus comprising: a memory (¶[0004], The vehicle may include a vehicle body, a drive mechanism configured to propel the vehicle body, an audio/video communications device that is in communication with a remote control system, an imaging sensor, a processing unit in communication with the drive mechanism, the audio/video communications device, and the imaging sensor, and a memory having instructions stored thereon); and a processor(Fig. 1, 110)  programmed to: 
detect an identity of the passenger associated with the inappropriate behavior (¶[0058], The alert may include the image of the passenger and an indication of the improper behavior. The alert may also include any other information that may be useful for security personnel to identify the passenger and determine how to handle the improper behavior. In embodiments in which video analytics are used and/or in which identification information is retrievable from the passenger's fare access device, identification information associated with the passenger, such as name, address, transit/behavior history, account/payment information, and/or other information associated with an identified passenger)collect in the memory, whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected; (¶[0058], If the remote driver (or in some embodiments, video analytics) determines that the improper behavior has persisted, an image and/or video of the passenger may be recorded at block 508. The image may be recorded by any of the imaging sensors of the autonomous vehicle and may be triggered by a command from the remote driver (via a remote control device, such as remote control device 300). An alert may then be wirelessly communicated to a security device at block 510. As seen in Fig. 4, ¶[0044]-[0053], Facial detection and video analytics system (424) will detect the behavior of passengers and in the event of inappropriate behavior it will send the video data to the event detection messenger (432) which receives the video analytics event data and also it will send it to the Repeat Behavior Recognition Server (438) which at a configurable threshold of offences it will generate a case file which may include the type of behavior, time of behavior and location of the behavior).determine whether or not the inappropriate behavior and the exceptional behavior have actually occurred(¶[0005], detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected. The method may also include detecting, using an imaging sensor of the autonomous vehicle, that the passenger has not rectified the improper behavior and recording, using the imaging sensor, an image of the passenger. The examiner interprets that the passenger’s behavior is constantly being monitored and will be notified if their behavior is inappropriate.); and evaluate riding manners of a passenger associated with the inappropriate behavior and the exceptional behavior, according to a number of times the passenger is determined to have behaved inappropriately, and whether or not the passenger is determined to have behaved exceptionally¶[0053], The passenger's face data can be passed to the persistent fare evader recognition server (438), which can then compare the facial data to a massive database of previous offenders to see whether they are a repeat offender. At a configurable threshold of offences the persistent fare evader recognition server (438) will generate a case file and send it to a remote wireless device of transport police (460) for enforcement. The case file may include a type of behavior detected, a time of the behavior, a location of the behavior (and possibly a destination of the vehicle on which the behavior was detected), identification information associated with the passenger (such as a name, photograph, video clip of the behavior, address of the passenger, and/or other data. The examiner interprets that the prior art is tracking the number of times the passenger has behaved inappropriately and can track any type of behavior if the passenger is behaving exceptionally as well.)
Reymann does not teach from the video, detect an appearance of trash in the interior compartment as a feature possibility of inappropriate behavior by a passenger riding in the vehicle and detect a disappearance of the trash from the interior compartment as a feature indicating possibility of exceptional behavior by a passenger riding in the vehicle; 
Reiley teaches from the video(¶[0018, each camera can output a video feed containing a sequence of digital photographic images (or “frames”), such as at a rate of 20 Hz.), detect an appearance of trash in the interior compartment as a feature([0052], In response to identification of the object as a personal item or trash by the remote human operator, the autonomous vehicle can serve a prompt to the user to retrieve the object from the autonomous vehicle) indicating possibility of inappropriate behavior by a passenger riding in the vehicle and detect a disappearance of the trash from the interior compartment as a feature indicating possibility of exceptional behavior by a passenger riding in the vehicle; ([0074] if the user fails to return to the autonomous vehicle to retrieve the trash or elects to release the autonomous vehicle, the autonomous vehicle (or the remote computer system) can serve a prompt or request—to a second user associated with a next ride assigned to the autonomous vehicle—to remove this trash from the autonomous vehicle. For example, the remote computer system can assign a next ride requested by a second user to the autonomous vehicle, such as during completion of the current ride by the autonomous vehicle. However, if the autonomous vehicle detects trash in the passenger compartment and the user fails to or elects not to retrieve this trash from the autonomous vehicle, the autonomous vehicle can: initialize an electronic communication to the second user; insert the region of the post-ride image depicting the trash; populate the electronic communication with an offer to discount the second rider's fare if the second rider removes this trash from the autonomous vehicle. The examiner interprets that if the previous passenger doesn’t clean up after themselves then it is considered inappropriate behavior since the second rider will be offer a discounted rate since they have to remove the trash and if the previous passenger removes the trash then it is considered normal behavior);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Reiley to Reymann in order to detect the appearance of trash and the disappearance of trash while monitoring passenger behavior. One skilled in the art would have been motivated to modify Reymann in this manner in order to ensure a clean interior environment for subsequent riders. (Reiley, ¶[0013])
However Reymann and Reiley do not explicitly teach an identity of the passenger associated with the exceptional behavior. 
Hummel teaches an identity of the passenger associated with the exceptional behavior. ([0106], The user interface 142 can provide information 144 associated with the offer, such as name of the passenger. [0037] The ride share platform can also adjust a user's passenger or driver reputation score based on items other than bad or undesirable actions. For example, in some implementations, a user may also be enabled to improve her reputation score (e.g., decrease her reputation score) as a result of performing various good or desired actions or simply through participating in the ride share system without performing undesirable actions as described above (e.g., canceling a ride). [0038] In one example, the ride share platform can implement gradual decreases in a user's driver and/or passenger reputation score for good behavior. The examiner interprets if the passenger is demonstrating good behavior while in their ride their reputation score will improve.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Reymann and Reiley with Hummel in order to associate a score to a passenger demonstrating exceptional behavior while in a vehicle. One skilled in the art would have been motivated to modify Reymann and Reiley in this manner in order to have a passenger reputation score associated with the passenger. (Hummel, ¶[0008])
Regarding Claim 6, the combination of Reymann, Reiley and Hummel teaches the riding manner evaluation apparatus according to claim 1, wherein the riding manner evaluation apparatus is configured as a server that receives the video through a network (Reymann, ¶ [0020] Autonomous vehicle (100) may also include a communications module (106). Communications module (106) may be configured to communicate with external devices, such as a remote control system and/or external security device, using one or more wireless communications protocols. For example, cellular signals such as 3G, 4G, LTE, and/or other cellular data networks may be used in conjunction with communications module (106). ¶ [0027], in some embodiments, autonomous vehicle (100) may include an interior camera system (114). Interior camera system (114) may be mounted within the passenger cabin of the autonomous vehicle (100) and may be designed to monitor any passengers within the autonomous vehicle (100). As seen in ¶[0027], The interior camera system will monitor the passenger and is capable of sending video to the server through the communications module of the system.).
Regarding Claim 7, the combination of Reymann, Reiley and Hummel teaches the riding manner evaluation apparatus according to claim 1, wherein the riding manner evaluation apparatus is configured as a vehicle-mounted device that is installed in the vehicle (Reymann, ¶[0027], the autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.).
Regarding Claim 8, Reymann teaches a riding manner evaluation system comprising: a server(¶[0046] The back office system 404 may include a driver video link management server 428.); and a vehicle-mounted device communicatively connected to the server through a network([0020] Autonomous vehicle 100 may also include a communications module 106. Communications module 106 may be configured to communicate with external devices, such as a remote control system and/or external security device, using one or more wireless communications protocols. For example, cellular signals such as 3G, 4G, LTE, and/or other cellular data networks may be used in conjunction with communications module 106. Other wireless protocols such as Wi-Fi, Bluetooth, WiMAX, and/or other wireless communications protocols may also be used. Communications module 106 may be used to interface the autonomous vehicle 100 with one or more external devices, such as other autonomous vehicles, a fleet management system, manually driven vehicles, mobile devices such as laptops, mobile phones, tablet computers, and the like, and/or other electronic devices.), the vehicle-mounted device being for a vehicle under automatic driving control with an imaging device that captures a video of an interior compartment of the vehicle(¶[0005, the method may include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected.),
detect an identity of the passenger associated with the inappropriate behavior (¶[0058], The alert may include the image of the passenger and an indication of the improper behavior. The alert may also include any other information that may be useful for security personnel to identify the passenger and determine how to handle the improper behavior. In embodiments in which video analytics are used and/or in which identification information is retrievable from the passenger's fare access device, identification information associated with the passenger, such as name, address, transit/behavior history, account/payment information, and/or other information associated with an identified passenger)the vehicle-mounted device being configured to: and send to the server, when the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected (¶[0058], If the remote driver (or in some embodiments, video analytics) determines that the improper behavior has persisted, an image and/or video of the passenger may be recorded at block 508. The image may be recorded by any of the imaging sensors of the autonomous vehicle and may be triggered by a command from the remote driver (via a remote control device, such as remote control device 300). An alert may then be wirelessly communicated to a security device at block 510. As seen in Fig. 4, ¶[0044]-[0053], Facial detection and video analytics system (424) will detect the behavior of passengers and in the event of inappropriate behavior it will send the video data to the event detection messenger (432) which receives the video analytics event data and also it will send it to the Repeat Behavior Recognition Server (438) which at a configurable threshold of offences it will generate a case file which may include the type of behavior, time of behavior and location of the behavior).wherein the server is configured to determine whether or not the inappropriate behavior and the exceptional behavior have actually occurred(¶[0005], detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected. The method may also include detecting, using an imaging sensor of the autonomous vehicle, that the passenger has not rectified the improper behavior and recording, using the imaging sensor, an image of the passenger. The examiner interprets that the passenger’s behavior is constantly being monitored and will be notified if their behavior is inappropriate.); and evaluate riding manners of a passenger associated with the inappropriate behavior and the exceptional behavior, according to a number of times the passenger is determined to have behaved inappropriately, and whether or not the passenger is determined to have behaved exceptionally¶[0053], The passenger's face data can be passed to the persistent fare evader recognition server (438), which can then compare the facial data to a massive database of previous offenders to see whether they are a repeat offender. At a configurable threshold of offences the persistent fare evader recognition server (438) will generate a case file and send it to a remote wireless device of transport police (460) for enforcement. The case file may include a type of behavior detected, a time of the behavior, a location of the behavior (and possibly a destination of the vehicle on which the behavior was detected), identification information associated with the passenger (such as a name, photograph, video clip of the behavior, address of the passenger, and/or other data. The examiner interprets that the prior art is tracking the number of times the passenger has behaved inappropriately and can track any type of behavior if the passenger is behaving exceptionally as well.)
Reymann does not teach from the video, detect an appearance of trash in the interior compartment as a feature possibility of inappropriate behavior by a passenger riding in the vehicle and detect a disappearance of the trash from the interior compartment as a feature indicating possibility of exceptional behavior by a passenger riding in the vehicle; 
Reiley teaches from the video(¶[0018, each camera can output a video feed containing a sequence of digital photographic images (or “frames”), such as at a rate of 20 Hz.), detect an appearance of trash in the interior compartment as a feature([0052], In response to identification of the object as a personal item or trash by the remote human operator, the autonomous vehicle can serve a prompt to the user to retrieve the object from the autonomous vehicle) indicating possibility of inappropriate behavior by a passenger riding in the vehicle and detect a disappearance of the trash from the interior compartment as a feature indicating possibility of exceptional behavior by a passenger riding in the vehicle; ([0074] if the user fails to return to the autonomous vehicle to retrieve the trash or elects to release the autonomous vehicle, the autonomous vehicle (or the remote computer system) can serve a prompt or request—to a second user associated with a next ride assigned to the autonomous vehicle—to remove this trash from the autonomous vehicle. For example, the remote computer system can assign a next ride requested by a second user to the autonomous vehicle, such as during completion of the current ride by the autonomous vehicle. However, if the autonomous vehicle detects trash in the passenger compartment and the user fails to or elects not to retrieve this trash from the autonomous vehicle, the autonomous vehicle can: initialize an electronic communication to the second user; insert the region of the post-ride image depicting the trash; populate the electronic communication with an offer to discount the second rider's fare if the second rider removes this trash from the autonomous vehicle. The examiner interprets that if the previous passenger doesn’t clean up after themselves then it is considered inappropriate behavior since the second rider will be offer a discounted rate since they have to remove the trash and if the previous passenger removes the trash then it is considered normal behavior);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Reiley to Reymann in order to detect the appearance of trash and the disappearance of trash while monitoring passenger behavior. One skilled in the art would have been motivated to modify Reymann in this manner in order to ensure a clean interior environment for subsequent riders. (Reiley, ¶[0013])
However Reymann and Reiley do not explicitly teach an identity of the passenger associated with the exceptional behavior. 
Hummel teaches an identity of the passenger associated with the exceptional behavior. ([0106], The user interface 142 can provide information 144 associated with the offer, such as name of the passenger. [0037] The ride share platform can also adjust a user's passenger or driver reputation score based on items other than bad or undesirable actions. For example, in some implementations, a user may also be enabled to improve her reputation score (e.g., decrease her reputation score) as a result of performing various good or desired actions or simply through participating in the ride share system without performing undesirable actions as described above (e.g., canceling a ride). [0038] In one example, the ride share platform can implement gradual decreases in a user's driver and/or passenger reputation score for good behavior. The examiner interprets if the passenger is demonstrating good behavior while in their ride their reputation score will improve.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Reymann and Reiley with Hummel in order to associate a score to a passenger demonstrating exceptional behavior while in a vehicle. One skilled in the art would have been motivated to modify Reymann and Reiley in this manner in order to have a passenger reputation score associated with the passenger. (Hummel, ¶[0008])

Regarding Claim 9, Reymann teaches a riding manner evaluation method for a vehicle under automatic driving control with an imaging device that captures a video of an interior compartment of the vehicle(¶[0005, the method may include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected.), the method comprising: detect an identity of the passenger associated with the inappropriate behavior (¶[0058], The alert may include the image of the passenger and an indication of the improper behavior. The alert may also include any other information that may be useful for security personnel to identify the passenger and determine how to handle the improper behavior. In embodiments in which video analytics are used and/or in which identification information is retrievable from the passenger's fare access device, identification information associated with the passenger, such as name, address, transit/behavior history, account/payment information, and/or other information associated with an identified passenger)storing in a memory, whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance or disappearance is detected(¶[0058], If the remote driver (or in some embodiments, video analytics) determines that the improper behavior has persisted, an image and/or video of the passenger may be recorded at block 508. The image may be recorded by any of the imaging sensors of the autonomous vehicle and may be triggered by a command from the remote driver (via a remote control device, such as remote control device 300). An alert may then be wirelessly communicated to a security device at block 510. As seen in Fig. 4, ¶[0044]-[0053], Facial detection and video analytics system (424) will detect the behavior of passengers and in the event of inappropriate behavior it will send the video data to the event detection messenger (432) which receives the video analytics event data and also it will send it to the Repeat Behavior Recognition Server (438) which at a configurable threshold of offences it will generate a case file which may include the type of behavior, time of behavior and location of the behavior);
determine whether or not the inappropriate behavior and the exceptional behavior have actually occurred(¶[0005], detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected. The method may also include detecting, using an imaging sensor of the autonomous vehicle, that the passenger has not rectified the improper behavior and recording, using the imaging sensor, an image of the passenger. The examiner interprets that the passenger’s behavior is constantly being monitored and will be notified if their behavior is inappropriate.); and evaluate riding manners of a passenger associated with the inappropriate behavior and the exceptional behavior, according to a number of times the passenger is determined to have behaved inappropriately, and whether or not the passenger is determined to have behaved exceptionally¶[0053], The passenger's face data can be passed to the persistent fare evader recognition server (438), which can then compare the facial data to a massive database of previous offenders to see whether they are a repeat offender. At a configurable threshold of offences the persistent fare evader recognition server (438) will generate a case file and send it to a remote wireless device of transport police (460) for enforcement. The case file may include a type of behavior detected, a time of the behavior, a location of the behavior (and possibly a destination of the vehicle on which the behavior was detected), identification information associated with the passenger (such as a name, photograph, video clip of the behavior, address of the passenger, and/or other data. The examiner interprets that the prior art is tracking the number of times the passenger has behaved inappropriately and can track any type of behavior if the passenger is behaving exceptionally as well.)Reymann does not teach from the video, detect an appearance of trash in the interior compartment as a feature possibility of inappropriate behavior by a passenger riding in the vehicle and detect a disappearance of the trash from the interior compartment as a feature indicating possibility of exceptional behavior by a passenger riding in the vehicle; 
Reiley teaches from the video(¶[0018, each camera can output a video feed containing a sequence of digital photographic images (or “frames”), such as at a rate of 20 Hz.), detect an appearance of trash in the interior compartment as a feature([0052], In response to identification of the object as a personal item or trash by the remote human operator, the autonomous vehicle can serve a prompt to the user to retrieve the object from the autonomous vehicle) indicating possibility of inappropriate behavior by a passenger riding in the vehicle and detect a disappearance of the trash from the interior compartment as a feature indicating possibility of exceptional behavior by a passenger riding in the vehicle; ([0074] if the user fails to return to the autonomous vehicle to retrieve the trash or elects to release the autonomous vehicle, the autonomous vehicle (or the remote computer system) can serve a prompt or request—to a second user associated with a next ride assigned to the autonomous vehicle—to remove this trash from the autonomous vehicle. For example, the remote computer system can assign a next ride requested by a second user to the autonomous vehicle, such as during completion of the current ride by the autonomous vehicle. However, if the autonomous vehicle detects trash in the passenger compartment and the user fails to or elects not to retrieve this trash from the autonomous vehicle, the autonomous vehicle can: initialize an electronic communication to the second user; insert the region of the post-ride image depicting the trash; populate the electronic communication with an offer to discount the second rider's fare if the second rider removes this trash from the autonomous vehicle. The examiner interprets that if the previous passenger doesn’t clean up after themselves then it is considered inappropriate behavior since the second rider will be offer a discounted rate since they have to remove the trash and if the previous passenger removes the trash then it is considered normal behavior);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Reiley to Reymann in order to detect the appearance of trash and the disappearance of trash while monitoring passenger behavior. One skilled in the art would have been motivated to modify Reymann in this manner in order to ensure a clean interior environment for subsequent riders. (Reiley, ¶[0013])
However Reymann and Reiley do not explicitly teach an identity of the passenger associated with the exceptional behavior. 
Hummel teaches an identity of the passenger associated with the exceptional behavior. ([0106], The user interface 142 can provide information 144 associated with the offer, such as name of the passenger. [0037] The ride share platform can also adjust a user's passenger or driver reputation score based on items other than bad or undesirable actions. For example, in some implementations, a user may also be enabled to improve her reputation score (e.g., decrease her reputation score) as a result of performing various good or desired actions or simply through participating in the ride share system without performing undesirable actions as described above (e.g., canceling a ride). [0038] In one example, the ride share platform can implement gradual decreases in a user's driver and/or passenger reputation score for good behavior. The examiner interprets if the passenger is demonstrating good behavior while in their ride their reputation score will improve.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Reymann and Reiley with Hummel in order to associate a score to a passenger demonstrating exceptional behavior while in a vehicle. One skilled in the art would have been motivated to modify Reymann and Reiley in this manner in order to have a passenger reputation score associated with the passenger. (Hummel, ¶[0008])
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Reiley et al. US PG-Pub(US 20190197325 A1) in view of Hummel et al. US PG-Pub (US 20170200321 A1) in further view of Wilson et al US PG-Pub (US 20190359220 A1).
Regarding Claim 3, while the combination of Reymann, Reiley and Hummel teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the processor is programmed to: detect a change in shape or color of a predetermined fixture in the vehicle, or a reduction in distance between the passenger and another passenger to a predetermined threshold value or less and -2-Application No. 16/528,933evaluate the riding manners of the passenger based on the change in shape or color and the reduction in distance.
Wilson teaches wherein the processor is programmed to: detect a change in shape or color of a predetermined fixture in the vehicle, or a reduction in distance between the passenger and another passenger to a predetermined threshold value or less (¶[0053] Cameras within the autonomous automotive vehicle can also be used to improve the awareness of medical issues of the passenger. For instance, cameras and associated data analysis software can view and detect changes in the appearance of the passenger such as, but not limited to: swelling of body parts; dilated pupils; facial color changes; sweating; changes over time of the reflectiveness of the passenger's face due to sweating; gestures such as hands to the throat or flailing arms; holding his head; clutching his chest; constantly rubbing his face; and appearing to be collapsed or unconscious. The monitoring system of the invention can detect if the passenger has a facial color change or any change in appearance to determine if there is a medical emergency.); and -2-Application No. 16/528,933evaluate the riding manners of the passenger based on the change in shape or color and the reduction in distance (¶[0054] Step 308 analyzes the data gathering from the monitoring step 304 to determine whether the passenger of the autonomous automotive vehicle is potentially experiencing a medical emergency situation. If no medical emergency is detected, then the process continues back to step 304 for continued monitoring. If a possible medical emergency is detected in step 308 then the method moves to step 312 where an Emergency Medical Service is contacted and alerted of the situation, including being provided with the data gathered from all the sensors that are monitoring the passenger's health)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Wilson to Reymann, Reiley and Hummel such that the processor can detect changes in shape or color of an object in the vehicle. One skilled in the art would have been motivated to modify Reymann and Reiley in this manner in order to monitor the safety of the passenger and assist in dispatching help in an emergency medical situation. (Wilson, ¶[0002]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Reiley et al. US PG-Pub(US 20190197325 A1) in view of Hummel et al. US PG-Pub (US 20170200321 A1) in further view of Prakah-Asante US PG-Pub (2018/0281806 A1).
Regarding Claim 4, while the combination Reymann, Reiley and Hummel teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the vehicle includes a sound collection device, the processor is programmed to: detect whether an average value of a sound level in a predetermined time has exceeded a predetermined threshold value; and, evaluate the riding manners of the passenger based on the average value of the sound level.
Prakah-Asante teaches wherein the vehicle includes a sound collection device (Fig. 1, ¶[0013] The interior microphone 12 is disposed within an interior passenger compartment of a vehicle for capturing conversational sounds therein);the processor is programmed to: detect whether an average value of a sound level in a predetermined time has exceeded a predetermined threshold value and evaluate the riding manners of the passenger based on the average value of the sound level. (Fig. 1, ¶[0014] The IOTA (14) includes a processor that determines whether a driver and other occupants are engaged in loud-spirited conversations. The IOTA (14) computes conversation sound energy levels which are specific characteristic noise levels within the interior passenger compartment of a vehicle based on the captured sound data and determines when the sound levels exceed a respective threshold such that conditions are flagged for adaptively modifying vehicle driver assistance systems (20) to assist the driver to maintain focus on the road of travel).; 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Prakah-Asante to Reymann, Reiley and Hummel such that the vehicle includes a sound collection device to evaluate the passengers’ behavior based on the noise in the car. One skilled in the art would have been motivated to modify Reymann and Reiley in this manner in order to ensure the occupants in a vehicle are focused and aware while in a vehicle. (Prakah-Asante, ¶[0004])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann et al. US PG Pub (US 20190061619 A1) in view of Reiley et al. US PG-Pub(US 20190197325 A1) in view of Hummel et al. US PG-Pub(US 20170200321 A1) and in further view of Myers et al. US PG-Pub(US 20180074494 A1).
Regarding Claim 5, while the combination of Reymann, Reiley and Hummel teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the vehicle includes an odor sensor, the processor is programmed to: detect whether an odor measurement value has exceeded a predetermined threshold value; and evaluate the riding manners of the passenger based on the odor measurement value.
Myers teaches wherein the vehicle includes an odor sensor (Fig. 2, 220); 
the processor is programmed to: detect whether an odor measurement value has exceeded a predetermined threshold value and evaluate the riding manners of the passenger based on the odor measurement value(¶[0028] A passenger analysis module 214 analyzes passenger activities and behavior to identify impaired passengers, such as passengers who are impaired due to alcohol, drugs, or other health conditions. Passenger analysis module 214 can determine impaired passengers based on, for example, physical body movements, slurred speech, and the like. Additionally, passenger analysis module 214 may receive information from a blood alcohol sensor 218 and an odor sensor 220 which helps determine whether the passenger is impaired. For example, blood alcohol sensor 218 may determine the passenger's blood alcohol level using a breath sensor or other sensing mechanism. The odor sensor can help determine if the passenger is impaired and the blood alcohol sensor will determine if the blood alcohol level is higher than legal limit then the passenger is considered impaired which inappropriate behavior ).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Myers to Reymann, Reiley and Hummel such that the vehicle includes odor sensor to evaluate the safety of interior state of the vehicle. One skilled in the art would have been motivated to modify Reymann and Reiley in this manner in order to detect the possibility of the passenger being impaired and minimize the likelihood of the passenger getting sick in the vehicle. (Myers, ¶[0028])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663